Per Curiam,
This proceeding, instituted in January, 1908, is for an accounting under a coal lease, executed in 1858, and changed or modified by supplemental agreements. The trial below was long and tedious. Over five thousand pages of testimony were taken and the requests, for findings of fact and law, with briefs of counsel, covered three printed books, aggregating 650 pages, the «requests on both sides numbering 350. Four months were actually consumed in taking the testimony and hearing the arguments of counsel, and more than five years elapsed from the time the case was taken sub judice until the opinion of the court was filed, covering nearly three hundred pages of manuscript. Voluminous as the record is, we have, on this appeal, comparatively few assignment's of error — twenty-three in all. Only one of them, the 11th, complains of improper admission of evidence, and, as it has not been demonstrated that error was committed in receiving'the testimony of Stephen P. Hull, that assignment is overruled. The 2d, 1th, 13th, 16th, 19th and 20th assignments go to findings of fact. As each of them was based upon sufficient testimony, the said assignments are also overruled. The remaining assignments allege errors in legal conclusions and in the final decree. As those logically followed the facts found, all the assignments relating to them are dismissed. The learned *236chancellor below having intelligently considered and properly disposed of all the questions before him, the decree is affirmed at appellant’s costs.